UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

Thomas J. Good,
Plaintiff,

Case No. 18-CV-461
VS.

Nathan Adams, Gregg Cisneros
and City of Beloit,

Defendants.

 

PROPOSED ORDER FOR DISMISSAL

 

Based on the Stipulation of the parties,
IT IS HEREBY ORDERED that the above-entitled action shall be dismissed on its merits,
with prejudice, without costs or attorney’s fees to any party. .
Dated at Madison, Wisconsin this 21 hy of AWVEABFR _, 2019.
BY THE COURT:

(Ger 0. a

Honorable James D. Peterson
District Judge

 
